

116 HR 2399 IH: Homes for Our Heroes Act of 2019
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2399IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. Peters (for himself, Mr. Katko, Mr. Levin of California, Mr. Heck, Mr. Case, Ms. Sewell of Alabama, Ms. Norton, Mr. Vargas, Mr. Rouda, Mr. Pappas, Mr. Cisneros, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for greater transparency in the HUD–VASH supported housing program for homeless
			 veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homes for Our Heroes Act of 2019. 2.Congressional findingsThe Congress finds the following:
 (1)The Departments of Housing and Urban Development (HUD) and Veterans Affairs (VA) jointly support veterans experiencing homelessness by providing permanent supportive housing.
 (2)The HUD–VA Supportive Housing voucher program (HUD–VASH) has successfully decreased the number of homeless veterans.
 (3)Since the establishment of the HUD–VASH voucher program in 2008, more than 97,000 vouchers have been awarded to public housing agencies and more than 170,000 homeless veterans have been provided with vouchers.
 (4)The number of veterans experiencing homelessness has declined by over 30,000 since 2009, according to data from the annual Point-in-Time Homeless Count organized by HUD.
 (5)Under the HUD–VASH program, veterans benefit from affordable housing and matching supportive services, such as mental health treatment, substance use counseling, and employment training.
 (6)In the past year, some regions of the Nation have seen an increase in the numbers of veterans experiencing homelessness, particularly in high-cost housing markets where housing is becoming less affordable.
 (7)HUD and VA allocate vouchers under the HUD–VASH program based on need, but do not disclose the formula that determines the allocation of vouchers.
			3.Reports
			(a)HUD
 (1)Annual reportsParagraph (19) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraph:
					
						(D)Annual reports
 (i)Information requiredNot later than the expiration of the 12-month period beginning on the date of the enactment of this subparagraph and not less often than annually thereafter, the Secretary shall submit to the Congress, as provided in clause (ii), and make publicly available, information identifying for the preceding year—
 (I)the public housing agencies, in partnership with the medical centers of the Department of Veterans Affairs, for which vouchers for rental assistance under this paragraph were allocated; and
 (II)the number of such vouchers allocated, disaggregated by the tenant-based vouchers and project-based vouchers, as awarded by the Department of Housing and Urban Development.
 (ii)Joint reportThe information required under clause (I) shall be submitted— (I)in a joint report by the Secretary and the Secretary of Veterans Affairs, together with the information for such year required to be submitted under section 2003(c) of title 38, United States Code; and
 (II)to the Committees on Financial Services and Veterans' Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Veterans' Affairs of the Senate..
				(2)Report on historical data
 (A)Information requiredNot later than the expiration of the 90-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall submit to the Congress, as provided in subparagraph (B), and make publicly available, for each of fiscal years 2014 through 2019 to the greatest extent possible the information described in subclauses (I) and (II) of section 8(o)(19)(D)(i) of the United States Housing Act of 1937, as added by the amendment made by paragraph (1) of this subsection.
 (B)Joint reportThe information required under subparagraph (A) shall be submitted— (i)in a joint report by the Secretary and the Secretary of Veterans Affairs, together with the information required to be submitted under subsection (b)(2) of this section; and
 (ii)to the Committees on Financial Services and Veterans' Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Veterans' Affairs of the Senate.
						(b)VA
 (1)Annual reportsSection 2003 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
						(c)Annual reports on case management funding
 (1)Information requiredNot later than the expiration of the 6-month period beginning on the date of the enactment of this subsection and not less often than annually thereafter, the Secretary shall submit to the Congress, as provided in paragraph (2), and make publicly available, information identifying for the preceding year—
 (A)the medical centers of the Department of Veterans Affairs to which funds were provided pursuant to subsection (b) of this section for providing case managers under the supported housing program carried out by the Secretary, in conjunction with the Department of Housing and Urban Development, pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19));
 (B)the eligible entities with which the Secretary of Veterans Affairs contracted to provide case management services under such supported housing program pursuant to section 304 of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (38 U.S.C. 2041 note);
 (C)for each such medical center and eligible entity, the number of full-time positions provided by such funding;
 (D)for caseworkers providing such case management services, the average number of veterans on the caseload for a caseworker;
 (E)the number of individuals who return to the supported housing program after leaving it; (F)the number of recipients of housing assistance vouchers under the supported housing program by gender; and
 (G)the number of such voucher recipients by service era. (2)Joint reportThe information required under paragraph (1) shall be submitted—
 (A)in a joint report by the Secretary and the Secretary of Housing and Urban Development, together with the information for such year required to be submitted under section 8(o)(19)(D) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)(D)); and
 (B)to the Committees on Veterans' Affairs and Financial Services of the House of Representatives and the Committees on Veterans' Affairs and Banking, Housing, and Urban Affairs of the Senate.
				(2)Report on historical data
 (A)Information requiredNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Congress, as provided in subparagraph (B), and make publicly available, for each of fiscal years 2014 through 2019 to the greatest extent possible the information described in subparagraphs (A) through (G) of section 2003(c)(1) of title 38, United States Code, as added by the amendment made by paragraph (1) of this subsection.
 (B)Joint reportThe information required under subparagraph (A) shall be submitted— (i)in a joint report by the Secretary and the Secretary of Housing and Urban Development, together with the information required to be submitted under subsection (a)(2) of this section; and
 (ii)to the Committees on Financial Services and Veterans' Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Veterans' Affairs of the Senate.
						4.Study of barriers to administration in high housing cost areas
 (a)StudyThe Secretaries of Housing and Urban Development and Veterans Affairs, in consultation with the United States Interagency Council on Homelessness, shall jointly conduct a study to identify barriers to carrying out the HUD–VASH supported housing program under section 8(o)(19) of the United States Housing Act of 1937 in areas having high housing costs. Such study shall—
 (1)be carried out with respect to not less than 15 housing market areas used for purposes of fair market rents established under the rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), as selected by such Secretaries, that—
 (A)have high rates of veterans experiencing homelessness, as identified by the Secretary of Housing and Urban Development;
 (B)have high housing costs, as identified by the Secretary of Housing and Urban Development; (C)have at least one public housing agency and one medical center of the Department of Veterans Affairs located within the area; and
 (D)include housing market areas for which fair market rents are calculated using the Small Area Fair Market Rents and include housing areas that are not calculated using such rents;
 (2)for each housing market area covered by the study, collect data with respect to only one public housing agency and one medical center of the Department of Veterans Affairs located in the area; and
 (3)identify for such high housing cost areas— (A)the average amount of time elapsed between a veteran receiving a voucher for rental assistance under the program and signing a lease for a residence to be assisted using such voucher;
 (B)administrative burdens to the use of project-based voucher assistance under such program, including any State and local regulations that make project-based vouchers more difficult to use;
 (C)ways in which public housing agencies leverage private resources with public funds under such program and difficulties developers may experience under such program in the use of project-based vouchers;
 (D)how public housing agencies and medical centers of the Department of Veterans Affairs define the term unused vouchers;
 (E)the process for reallocation of any such unused vouchers; and (F)any best practices for administration of vouchers under the program in such high housing cost areas.
 (b)ReportNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs shall jointly submit to the Congress a report setting forth the findings of the study under subsection (a) and any recommendations resulting from such study.
 5.Appearances before CongressNot later than the expiration of the 90-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs shall each appear before the Committees on Veterans’ Affairs of the House of Representatives and the Senate to provide information regarding—
 (1)the formula used to allocate vouchers for rental assistance under the HUD–VASH supported housing program under section 8(o)(19) of the United States Housing Act of 1937 among medical centers of the Department of Veterans Affairs;
 (2)how such Secretaries use existing data, including requests from medical facilities of the Department of Veterans Affairs and partnering public housing agencies and voucher utilization rates, to make allocation determinations; and
 (3)which functions and calculations are made by the Department of Veterans Affairs and which are made by Department of Housing and Urban Development, in making such allocations.
			